         Case 2:20-cv-01043-ETH Document 22 Filed 10/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CATHERINE ARLENE BALCH                        :          CIVIL ACTION
                                              :
              v.                              :
                                              :
ANDREW SAUL, Commissioner of                  :
Social Security                               :          NO. 20-1043

                                        ORDER

       AND NOW, this 29th day of October, 2020, upon consideration of Plaintiff’s brief

(Doc. 19), Defendant’s unopposed Motion to Remand (Doc. 20), and the administrative

record (Doc. 17), IT IS HEREBY ORDERED that the Motion for Remand is

GRANTED, and the case is REMANDED to Defendant for further administrative

proceedings consistent with the accompanying Memorandum, including consideration by

an ALJ other than the ALJ whose decision is under review.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g). The

Clerk of Court shall mark this case closed for statistical purposes.

                                           BY THE COURT:

                                           /s/ ELIZABETH T. HEY

                                           ELIZABETH T. HEY, U.S.M.J.
